Order unanimously modified to the extent of granting the motion insofar as it seeks a separate statement and numbering of the causes of action contained in the first and second causes of action of the amended complaint and, as so modified, affirmed, with $20 costs and disbursements to the appellant. Insofar as the first cause of action purports to allege a cause of action for breach of warranty in each of two separate agreements, and a cause of action for fraud, these three causes of action should be separately stated, not because different modes of relief are sought but because different gravamens and different items of recovery are involved. Similarly, insofar as the second cause of action purports to state a cause of action for breach of warranty in the agreements as they now read, as well as a cause of action for reformation and the breach of warranty, these two causes of action should be separately stated. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.